                                                                                                                          Case 2:20-cv-00874-RFB-BNW Document 88 Filed 08/04/21 Page 1 of 2



                                                                                                                     1 Joel E. Tasca
                                                                                                                       Nevada Bar No. 14124
                                                                                                                     2 Hannah L. Welsh (admitted pro hac vice)
                                                                                                                       BALLARD SPAHR LLP
                                                                                                                     3 1980 Festival Plaza Drive, Suite 900
                                                                                                                       Las Vegas, Nevada 89135
                                                                                                                     4 Telephone: 702.471.7000
                                                                                                                       Facsimile: 702.471.7070
                                                                                                                     5 tasca@ballardspahr.com
                                                                                                                       welshh@ballardspahr.com
                                                                                                                     6
                                                                                                                       Attorneys for Defendant
                                                                                                                     7 JPMorgan Chase Bank, N.A.

                                                                                                                     8

                                                                                                                     9
                                                                                                                                                   UNITED STATES DISTRICT COURT
                                                                                                                     10
                                                                                                                                                          DISTRICT OF NEVADA
                                                                                                                     11
                                                                                                                          CHRISTOPHER PETRAS,                            CASE NO. 2:20-cv-00874-RFB-BNW
                                                                                                                     12
                                                                                                                                  Plaintiff,                             STIPULATION AND ORDER TO
                    1980 Festival Plaza Drive, Suite 900


                                                                                     702.471.7000 FAX 702.471.7070




                                                                                                                     13
                                                           Las Vegas, Nevada 89135




                                                                                                                                                                         EXTEND DEADLINE TO FILE REPLY
BALLARD SPAHR LLP




                                                                                                                          v.
                                                                                                                     14                                                  IN SUPPORT OF MOTION FOR
                                                                                                                        NAVY FEDERAL CREDIT UNION;                       SUMMARY JUDGMENT
                                                                                                                     15 JPMORGAN CHASE BANK, NATIONAL
                                                                                                                        ASSOCIATION; EQUIFAX                             (First Request)
                                                                                                                     16 INFORMATION SERVICES LLC; AND,
                                                                                                                        EXPERIAN INFORMATION
                                                                                                                     17 SOLUTIONS, INC.,

                                                                                                                     18           Defendants.
                                                                                                                     19
                                                                                                                                  Defendant JPMorgan Chase Bank N.A. (“Chase”) and Plaintiff Christopher
                                                                                                                     20
                                                                                                                          Petras (“Plaintiff”) (collectively, the “Parties”) hereby stipulate as follows:
                                                                                                                     21
                                                                                                                               1. Chase filed a Motion for Summary Judgment on July 6, 2021 (ECF No. 83).
                                                                                                                     22
                                                                                                                               2. Plaintiff filed his Response to the Motion for Summary Judgment on July 27,
                                                                                                                     23
                                                                                                                                  2021 (ECF No. 86).
                                                                                                                     24
                                                                                                                               3. The current deadline for Chase to file its Reply is August 10, 2021.
                                                                                                                     25
                                                                                                                               4. The Parties have agreed that Chase shall have until August 24, 2021 to file its
                                                                                                                     26
                                                                                                                                  Reply in support of its Motion for Summary Judgment.
                                                                                                                     27

                                                                                                                     28


                                                                                                                          DMWEST #41744113 v1
                                                                                                                          Case 2:20-cv-00874-RFB-BNW Document 88 Filed 08/04/21 Page 2 of 2



                                                                                                                     1 Dated: August 3, 2021

                                                                                                                     2 BALLARD SPAHR LLP                             KIND LAW
                                                                                                                     3
                                                                                                                       By: /s/ Joel E. Tasca                         By: /s/ Michael Kind
                                                                                                                     4 Joel E. Tasca                                 Michael Kind
                                                                                                                       Nevada Bar No. 14124                          Nevada Bar No. 13903
                                                                                                                     5 Hannah L. Welsh (admitted pro hac vice)       8860 South Maryland Pkwy, Ste. 106
                                                                                                                       1980 Festival Plaza Drive, Suite 900          Las Vegas, Nevada 89123
                                                                                                                     6 Las Vegas, Nevada 89135
                                                                                                                                                                     LOKER LAW, APC
                                                                                                                     7 Attorneys for Defendant
                                                                                                                       JPMorgan Chase, N.A.
                                                                                                                     8                                               By: /s/ Matthew Loker
                                                                                                                                                                     Matthew Loker
                                                                                                                     9                                               (Pro hac vice)
                                                                                                                                                                     1303 East Grand Avenue, Suite 101
                                                                                                                     10                                              Arroyo Grande, CA 93420
                                                                                                                     11
                                                                                                                                                                     Attorneys for Plaintiff
                                                                                                                     12
                    1980 Festival Plaza Drive, Suite 900


                                                                                     702.471.7000 FAX 702.471.7070




                                                                                                                     13
                                                           Las Vegas, Nevada 89135
BALLARD SPAHR LLP




                                                                                                                     14

                                                                                                                     15                                      ORDER

                                                                                                                     16          IT IS SO ORDERED:

                                                                                                                     17

                                                                                                                     18                                      UNITED STATES MAGISTRATE JUDGE

                                                                                                                     19
                                                                                                                                                             DATED:
                                                                                                                     20                                       DATED this 4th day of August, 2021.
                                                                                                                     21

                                                                                                                     22

                                                                                                                     23

                                                                                                                     24

                                                                                                                     25

                                                                                                                     26

                                                                                                                     27

                                                                                                                     28


                                                                                                                          DMWEST #41744113 v1                    2
